DETAILED ACTION
Status of Claims
This action is in response to the amendment filed on 3/2/2022 for application filed on 8/31/2018. Claim 1 – 25 are pending and have been examined.
Claim 1, 8, 15 and 24 are amended
Drawing objection is dropped in light of the amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2020 and 5/4/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Argument
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5 – 6, 8, 12 – 13, 15, 19,  and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian, Spindle Spintronic Deep Learning Engine for Large-scale Neuromorphic Computing, 2014 IEEE/ACM International Symposium on Low Power Electronics and Design (ISLPED), 2014, in view of Hong, Spin Circuit Model for 2D Channels with Spin-Orbit Coupling, Scientific Reports, Mar 2016, further in view of Kothari US5467427 Memory Capacity Neural Network, 1995. 

Regarding Claim 1, Ramasubramanian discloses: A … neuron comprising:
a plurality of input elements and a plurality of coupling channels, each input element coupled to a respective coupling channel (Ramasubramanian, fig. 2 & sec. 3.1, para. 1, where N memristor [input elements] coupled with the cross bar below [respective coupling channel]) and each input element to scale a respective … input signal by a weight (Ramasubramanian, fig. 2 & sec. 3.1, para. 1, where each N memristor is used to perform weight scale to each of the N input signal)
and a first output element coupled to the plurality of coupling channels, the first output element to receive the plurality of weighted … input signals and to generate a … output signal based, at least in part, on a threshold value (Ramasubramanian, fig. 3, where CL [output element] is coupled to the coupling channels through M2 to receive Ic [weighted input signals] and the output value is also based on a threshold value Ibias).
Ramasubramanian do not explicitly disclose:
four stable state 
two-dimensional … signals
Hong explicitly discloses: 
four stable state (Hong, abs, ln. 4 – 6, where our model uses four states: U+, D+, U-, D-)
two-dimensional … signals (Hong, fig. 1, where electronic states in the channels … for U+ and D- states (M) and for U- and D+ states (N); M and N are two channels [two-dimensional])
Ramasubramanian and Hong both teach implementation of spin circuit device and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Ramasubramanian’s teaching of spin-based neural network implementation with Hong’s teaching of having 2 channel signal on the spin circuit based device to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to increase electronic state channels (Hong, abs, ln. 1 – 5).
Ramasubramanian in view of Hong and Kothari do not explicitly disclose: 
wherein the threshold value is a two-dimension vector. 
Kothari explicitly disclose: 
wherein the threshold value is a two-dimension vector (Kothari, claim 2, ln. 2 – 3, where output vector development step b utilize said threshold vector; col. 8, ln. 25, where the output Si is calculated based on the threshold ϴi; In the case of the 2 dimensional signal spin circuit of Hong implementing spin-neuron neural network of Ramasubramanian, Kothari disclose 2 dimensional threshold vector for the calculation of the 2 dimensional output).  
Ramasubramanian (in view of Hong) and Kothari both teach implementation of neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Ramasubramanian (in view of Hong)’s teaching of 2 channel spin-based neural network implementation with Kothari’s teaching of having 2 dimensional threshold for 2 dimensional output to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification as the combination yield predictable results.

Regarding Claim 5, depending on Claim 1, Ramasubramanian in view of Hong and Kothari teach the method of Claim 1. Ramasubramanian in view of Hong and Kothari further teach: a thresholding stage to implement an activation function (Ramasubramanian, fig. 3, fig. 4 & page. 4, col. 1, para. 4 where SAR-ADC … can be used to perform … various activation function).

Regarding Claim 6, depending on Claim 5, Ramasubramanian in view of Hong and Kothari teach the method of Claim 5. Ramasubramanian in view of Hong and Kothari further teach: activation function is sigmoidal (Ramasubramanian, page 16, col. 2, para. 1 where sigmoid function).

Regarding Claim 8, Claim 8 is the corresponding artificial neural network claim of Claim 1. Ramasubramanian in view of Hong and Kothari further teach: an artificial neural network (Ramasubramanian, abs. ln. 1 where Deep Learning Networks DLNs [artificial neural network]). Claim 8 is rejected with the same reason as Claim 1.

Regarding Claim 12 – 13, Claim 12 – 13 are the corresponding artificial neural network claim of Claim 5 – 6. Claim 12 – 13 are rejected with the same reason as Claim 5 – 6.

Regarding Claim 15, Claim 15 is the corresponding system claim of Claim 1. Ramasubramanian in view of Hong and Kothari further teach: a computing device comprising a processor and a memory and an artificial neural network coupled to the computing device (Ramasubramanian, fig. 6, where Spindle is a system with computing device having memory and control unit [processor] and artificial neural network implemented [coupled] on the device). Claim 15 is rejected with the same reason as Claim 1.

Regarding Claim 19, Claim 19 is the corresponding system claim of Claim 5. Claim 19 is rejected with the same reason as Claim 5.

Regarding Claim 22, depending on Claim 15, Ramasubramanian in view of Hong and Kothari teach the method of Claim 15. Ramasubramanian in view of Hong and Kothari further teach: wherein the artificial neural network comprises a plurality of layers, each layer comprising at least one of the plurality of neurons (Ramasubramanian, fig. 1, where DLN has plurality of layers, each has plurality of neurons).

Regarding Claim 23, depending on Claim 15, Ramasubramanian in view of Hong and Kothari teach the method of Claim 15. Ramasubramanian in view of Hong and Kothari further teach: wherein the computing device further comprises weight determination logic to determine the weights (Ramasubramanian, page. 19 para. 1, where Global Control Unit GCU orchestrate the overall execution of the DLN; the weight is determined during the training and managed by GCU).

Regarding Claim 24, depending on Claim 15, Ramasubramanian in view of Hong and Kothari teach the method of Claim 15. Ramasubramanian in view of Hong and Kothari further teach: wherein the computing device further comprises a neural network interface to convert spin currents to corresponding digital representations (Ramasubramanian, fig. 2 & sec. 3.1, para. 1, ln. 7 – 8, where Successive Approximation Register Analog-to-Digital Converters SAR-ADCs).

Claim 2, 9, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian, Spindle Spintronic Deep Learning Engine for Large-scale Neuromorphic Computing, 2014 IEEE/ACM International Symposium on Low Power Electronics and Design (ISLPED), 2014 in view of  Hong, Spin Circuit Model for 2D Channels with Spin-Orbit Coupling, Scientific Reports, Mar 2016, Kothari US5467427 Memory Capacity Neural Network, 1995, and further in view of Jalab, New Activation Functions for Complex-valued Neural Network, International Journal of the Physical Sciences, 2011.

Regarding Claim 2, depending on Claim 1, Ramasubramanian in view of Hong and Kothari teach the method of Claim 1. Ramasubramanian in view of Hong and Kothari further discloses: 
wherein a first dimension of each two- dimensional input signal corresponds to a first spin current having a first orientation and a second dimension of each two-dimensional input signal corresponds to a second spin current having a second orientation (Hong, fig. 1, where the diagonal direction M [first orientation, first dimension] carries the first channel [first spin current], and the diagonal direction N [second orientation, second dimension] carries the second channel [second spin current])
Ramasubramanian in view of Hong and Kothari does not explicitly disclose: 
the first output element is to sum the plurality of weighted first spin currents and a first threshold value and to sum the plurality of weighted second spin currents and a second threshold value to generate the two-dimensional output signal.
Jalab explicitly disclose:
the first output element is to sum the plurality of weighted first spin currents and a first threshold value and to sum the plurality of weighted second spin currents and a second threshold value to generate the two-dimensional output signal (Jalab, page. 1767, col. 2, para. 1, & eq. 3, where as a complex valued summation the product sum of the real part x [weighted first spin current] and imaginary part y [weighted second spin current] are summed separately and processed by separate activation function; the output Un has real part and imaginary part [two dimension]; page. 1768, col. 1, para. 2, ln 2 – 3, where ck is the threshold [first threshold; second threshold] added to the output of the summation).
Ramasubramanian (in view of Hong and Kothari)  and Jalab both teach implementation of two dimensional neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Ramasubramanian (in view of Hong and Kothari) ’s teaching of spin-based two dimensional neural network implementation with Jalab’s teaching of training technique and processing each of the two dimension separately in the neuron to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to reduce the training time (Jalab, page. 1771, col. 1, para. 2).

Regarding Claim 9, Claim 9 is the corresponding artificial neural network claim of Claim 2. Claim 9 is rejected with the same reason as Claim 2.

Regarding Claim 16, Claim 16 is the corresponding method claim of Claim 2. Claim 16 is rejected with the same reason as Claim 2.

Regarding Claim 20, depending on Claim 15, Ramasubramanian in view of Hong and Kothari teach the method of Claim 15. Ramasubramanian in view of Hong and Kothari do not explicitly disclose: wherein the weights are determined using a gradient descent technique.
Jalab explicitly discloses:
wherein the weights are determined using a gradient descent technique (Jalab, page 1769, col. 2, para. 3, where error derivatives are calculated … used to update the weights and bias; i.e., weights are updated using gradient descending training technique).

Regarding Claim 21, depending on Claim 15, Ramasubramanian in view of Hong and Kothari teach the method of Claim 15. Ramasubramanian in view of Hong and Kothari do not explicitly disclose: wherein the weights are determined using a back propagation technique. 
Jalab explicitly discloses:
wherein the weights are determined using a back propagation technique (Jalab, page. 1769, col. 2, para. 2 & fig. 3 where back propagation).

Claim 3, 10, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian, Spindle Spintronic Deep Learning Engine for Large-scale Neuromorphic Computing, 2014 IEEE/ACM International Symposium on Low Power Electronics and Design (ISLPED), 2014 in view of  Hong, Spin Circuit Model for 2D Channels with Spin-Orbit Coupling, Scientific Reports, Mar 2016, Kothari US5467427 Memory Capacity Neural Network, 1995, and further in view of Sharad, Spin-Based Neuron with Domain Wall Magnets as Synapse, arXiv, 2012.

Regarding Claim 3, depending on Claim 1, Ramasubramanian in view of Hong and Kothari disclose the method of Claim 1. Ramasubramanian in view of Hong and Kothari further discloses:
four stable state magnet … each state corresponding to an easy axis of the respective magnet (Hong, fig. 1, magnets are 4 state, each states U-, U+, D- and D+ are corresponding to one of axis of rs [easy axis]).
Ramasubramanian in view of Hong and Kothari do not explicitly disclose: 
each input element is an input … magnet and the output element is an output … magnet, 
Sharad explicitly disclose: 
each input element is an input … magnet and the output element is an output … magnet (Sharad, fig. 5, where each input element and out element are magnet).
Ramasubramanian (in view of Hong and Kothari)  and Sharad both teach implementation of spin-based neural network circuit and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Ramasubramanian (in view of Hong and Kothari) ’s teaching of spin-based neural network implementation with Sharad’s teaching of using magnet to couple the input and the output of the neuron to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to make synapses compact and programmable (Sharad, abs. 5 – 6).

Regarding Claim 10, Claim 10 is the corresponding artificial neural network claim of Claim 3. Claim 10 is rejected with the same reason as Claim 3.

Regarding Claim 17, Claim 17 is the corresponding method claim of Claim 3. Claim 17 is rejected with the same reason as Claim 3.

Regarding Claim 25, depending on Claim 15, Ramasubramanian in view of Hong and Kothari teach the method of Claim 15. Ramasubramanian in view of Hong and Kothari do not explicitly disclose: further comprising a voltage supply to provide a plurality supply voltages to the artificial neural network, each supply voltage related to a respective weight. 
Sharad explicitly discloses:
further comprising a voltage supply to provide a plurality supply voltages to the artificial neural network, each supply voltage related to a respective weight. (Sharad, fig. 12b & sec. IV, para. 3, where voltage supply V + ∆V, the synapse current flows across a small terminal voltage of ∆V, the synapse current is the weighted input; i.e., the scale of the weight is determined by the applied voltage V + ∆V).
Ramasubramanian (in view of Hong and Kothari)  and Sharad both teach implementation of spin-based neural network circuit and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Ramasubramanian (in view of Hong and Kothari) ’s teaching of spin-based neural network implementation with Sharad’s teaching of using magnet to couple the input and the output of the neuron to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to achieve compact programmable synapses (Sharad, abs. 5 – 6).

Claim 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian, Spindle Spintronic Deep Learning Engine for Large-scale Neuromorphic Computing, 2014 IEEE/ACM International Symposium on Low Power Electronics and Design (ISLPED), 2014 in view of  Hong, Spin Circuit Model for 2D Channels with Spin-Orbit Coupling, Scientific Reports, Mar 2016, Kothari US5467427 Memory Capacity Neural Network, 1995, and further in view of Xu, A Reconfigurable Mixed-Signal Implementation of a Neuromorphic ADC, 2015 IEEE Biomedical Circuits and Systems Conference (BioCAS), 2015.

Regarding Claim 4, depending on Claim 1, Ramasubramanian in view of Hong and Kothari teach the method of Claim 1. Ramasubramanian in view of Hong and Kothari further discloses:
two- dimensional (Hong, fig. 1, where 2D channel)
Ramasubramanian in view of Hong and Kothari do not explicitly discloses: 
an inverting output element coupled to the first output element, the inverting output element to invert the … output signal
Xu explicitly disclose: 
an inverting output element coupled to the first output element, the inverting output element to invert the … output signal (Xu, fig. 4 & sec. IIC, where M11 – M12 is inverter coupled to the output M13 of the element). 
Ramasubramanian (in view of Hong and Kothari)  and Xu both disclose implementation of analog to digital converter in a neuromorphic device and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Ramasubramanian (in view of Hong and Kothari) ’s teaching of implementing of analog neuron processor with ADC converter with Xu’s teaching of the implementation detail of the analog to digital converter in the neuromorphic device to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to improve speed, accuracy and robustness to noise and circuit mismatch (Xu, intro, para. 1, ln. 18 – 21).

Regarding Claim 11, Claim 11 is the corresponding artificial neural network claim of Claim 4. Claim 11 is rejected with the same reason as Claim 4.

Regarding Claim 18, Claim 18 is the corresponding method claim of Claim 4. Claim 18 is rejected with the same reason as Claim 4.

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian, Spindle Spintronic Deep Learning Engine for Large-scale Neuromorphic Computing, 2014 IEEE/ACM International Symposium on Low Power Electronics and Design (ISLPED), 2014 in view of  Hong, Spin Circuit Model for 2D Channels with Spin-Orbit Coupling, Scientific Reports, Mar 2016, Kothari US5467427 Memory Capacity Neural Network, 1995, and Xu, A Reconfigurable Mixed-Signal Implementation of a Neuromorphic ADC, 2015 IEEE Biomedical Circuits and Systems Conference (BioCAS), 2015 and further in view of Kim, Spin-Based Computing Device Concepts Current Status and a Case Study on a High Performance Microprocessor, Processing of the IEEE, 2015.

Regarding Claim 7, depending on Claim 4, Ramasubramanian in view of Hong, Kothari and Xu teach the method of Claim 4. Ramasubramanian in view of Hong, Kothari and Xu further discloses:
Four stable state … each state corresponding to an easy axis of the magnet (Hong, fig. 1, magnets are 4 state, each states U-, U+, D- and D+ are corresponding to one of axis of rs [easy axis]).
Ramasubramanian in view of Hong, Kothari and Xu do not explicitly discloses: 
inverting output element is a … magnet, 
Kim explicitly disclose: 
inverting output element is a … magnet, 
 (Kim, fig. 13, where the inverter with magnets). 
Ramasubramanian (in view of Hong, Kathari and Xu) and Kim both disclose implementation of spin-based circuits and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Ramasubramanian (in view of Hong, Kathari and Xu)’s teaching of implementing neural network with inverter coupled to the output with Kim’s teaching of the implementation inverter using spin-based component to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to achieve high density, low device count and non-volatility (Kim, abs, ln. 9 – 10).

Regarding Claim 14, Claim 14 is the corresponding artificial neural network claim of Claim 7. Claim 14 is rejected with the same reason as Claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122